     Case 5:20-cv-03110-JAR-KGG Document 70 Filed 08/13/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

MICHAEL A. SCRIVEN,                            )
                                               )
                          Plaintiff,           )
                                               )
      vs.                                      )     Case No. 20-3110-JAR-KGG
                                               )
SEDGWICK COUNTY BOARD OF                       )
COMMISSIONERS, et al.,                         )
                                               )
                          Defendants.          )
                                               )

                    MEMORANDUM & ORDER ON
            REQUEST FOR COUNSEL, STAYING PROCEEDINGS

      Soon after filing his federal court Complaint alleging violations of his civil

rights (Doc. 1), Plaintiff Michael Scriven filed a motion requesting appointment of

counsel, which was denied without prejudice by the previously-assigned

Magistrate Judge. (Docs. 15, 17.) Plaintiff has since filed a renewed request for

counsel. (Doc. 67.) After consideration of Plaintiff’s arguments, the undersigned

Magistrate Judge GRANTS Plaintiff’s motion.

      There is no constitutional right to have counsel appointed in civil cases such

as this one. Beaudry v. Corr. Corp. of Am., 331 F.3d 1164, 1169 (10th Cir. 2003).

“[A] district court has discretion to request counsel to represent an indigent party in


                                           1
      Case 5:20-cv-03110-JAR-KGG Document 70 Filed 08/13/21 Page 2 of 4




a civil case” pursuant to 28 U.S.C. § 1915(e)(1). Commodity Futures Trading

Comm’n v. Brockbank, 316 F. App’x 707, 712 (10th Cir. 2008). The decision

whether to appoint counsel “is left to the sound discretion of the district court.”

Lyons v. Kyner, 367 F. App’x 878, n.9 (10th Cir. 2010) (citation omitted).

      The Tenth Circuit has identified four factors to be considered when a court is

deciding whether to appoint counsel for an individual: (1) plaintiff’s ability to

afford counsel, (2) plaintiff’s diligence in searching for counsel, (3) the merits of

plaintiff’s case, and (4) plaintiff’s capacity to prepare and present the case without

the aid of counsel. McCarthy v. Weinberg, 753 F.2d 836, 838-39 (10th Cir. 1985)

(listing factors applicable to applications under the IFP statute); Castner v.

Colorado Springs Cablevision, 979 F.2d 1417, 1421 (10th Cir. 1992) (listing

factors applicable to applications under Title VII). Thoughtful and prudent use of

the appointment power is necessary so that willing counsel may be located without

the need to make coercive appointments. The indiscriminate appointment of

volunteer counsel to undeserving claims will waste a precious resource and may

discourage attorneys from donating their time. Castner, 979 F.2d at 1421.

      Considering Plaintiff’s incarceration status and income (see Doc. 16), the

Court is satisfied that his financial situation would make it impossible for him to

afford counsel. The second factor is Plaintiff’s diligence in searching for counsel.

Before filing his original motion, Plaintiff contacted the requisite number of


                                           2
      Case 5:20-cv-03110-JAR-KGG Document 70 Filed 08/13/21 Page 3 of 4




attorneys regarding representation. Plaintiff’s diligence in seeking counsel weighs

in his favor.

         The next factor is the viability of Plaintiff’s claims in federal court. See

McCarthy, 753 F.2d at 838-39 (10th Cir. 1985); Castner, 979 F.2d at 1421. One

of the stated reasons the prior Magistrate Judge assigned to the case denied

Plaintiff’s initial request for counsel is because he found that the merits of the case

were unclear at that time. (Doc. 17.) Plaintiff has since survived, in part,

Defendants’ various Motions to Dismiss. (See generally Doc. 61.) Thus, the

concerns regarding the merits of Plaintiff’s case have been resolved in Plaintiff’s

favor.

         The final factor is Plaintiff’s capacity to prepare and present the case without

the aid of counsel. Castner, 979 F.2d at 1420-21. In considering this factor, the

Court must look to the complexity of the legal issues and Plaintiff’s ability to

gather and present crucial facts. Id., at 1422. The Court notes that the factual and

legal issues in this case are not unusually complex. Cf. Kayhill v. Unified Govern.

of Wyandotte, 197 F.R.D. 454, 458 (D.Kan. 2000) (finding that the “factual and

legal issues” in a case involving a former employee’s allegations of race, religion,

sex, national origin, and disability discrimination were “not complex”).

         In addition, many other untrained individuals represent themselves pro se on

various types of claims in Courts throughout the United States on any given day.


                                             3
     Case 5:20-cv-03110-JAR-KGG Document 70 Filed 08/13/21 Page 4 of 4




Although Plaintiff is not trained as an attorney, and while an attorney might

present this case more effectively, this fact alone does not warrant appointment of

counsel. The Court also notes that Plaintiff successfully navigated the motion to

dismiss process without the assistance of counsel.

      That stated, Plaintiff has indicated that he sustained a traumatic brain injury

and suffers from resulting “cognitive inabilities, lack of concentration, and loss of

short term memory.” (Doc. 67, at 2.) As such, Plaintiff has provided the Court

with a significant basis to distinguish himself from the other individuals

representing themselves in federal courts. Considering all the relevant factors,

Plaintiff’s Motion to Appoint Counsel (Doc. 67) is GRANTED. This case is

STAYED until the Court can find counsel for Plaintiff and that counsel enters an

appearance on behalf of Plaintiff.

      IT IS THEREFORE ORDERED that Plaintiff’s motion for appointment of

counsel (Doc. 67) is GRANTED.

      IT IS FURTHER ORDERED that this case is STAYED until counsel enters

an appearance on behalf of Plaintiff.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 13TH day of August, 2021.

                                        S/KENNETH G. GALE
                                        KENNETH G. GALE
                                        United States Magistrate Judge

                                          4
